       Case 3:20-cv-00195-DPJ-FKB Document 70 Filed 08/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 TALRON COLEMAN                                                                      PLAINTIFF

 V.                                              CIVIL ACTION NO.: 3:20-CV-195-DPJ-FKB

 LIEUTENANT RODNEY JONES; and                                                    DEFENDANTS
 OFFICER MARSHALO NAYLOR

                                             ORDER

       Plaintiff Talron Coleman has filed suit pursuant to 42 U.S.C. § 1983, alleging an Eighth

Amendment violation by Defendants Lieutenant Rodney Jones and Officer Marshalo Naylor

during Coleman’s stay at East Mississippi Correctional Facility. The matter is now before the

Court on the Report and Recommendation [69] of United States Magistrate Judge F. Keith Ball

addressing three motions: (1) Defendants’ Motion for Summary Judgment [31]; (2) Plaintiff’s

Motion for Medical Records and Camera Footage [39]; and (3) Plaintiff’s Motion for Summary

Judgment [63].

        The Prison Litigation Reform Act requires incarcerated and detained persons to exhaust

available administrative remedies prior to bringing an action under § 1983. 42 U.S.C.

§ 1997e(a). The Mississippi Department of Corrections (“MDOC”) provides a two-step

Administrative Remedy Process (“ARP”): Complainants must first submit a letter setting out the

basis for the claim and the relief sought to the ARP Director. MDOC Policy [31-2] at 4–5. If

dissatisfied with the resulting response, the complainant may appeal by mailing a First Step

Response Form to the ARP Director, briefly indicating “a reason for their dissatisfaction with the

previous response.” MDOC Inmate Handbook (Excerpts) [31-3] at 1. Each step is subject to a

45-day response-time limit, such that a failure to respond to the complaint within that time limit

will entitle the complainant to “move on to the next Step.” MDOC Policy [31-2] at 5.
       Case 3:20-cv-00195-DPJ-FKB Document 70 Filed 08/25/21 Page 2 of 2




        Defendants argue that Coleman never proceeded beyond the first step of the MDOC ARP

process, and the parties agree that no First Step Response Form was filed. R&R [69] at 4.

Coleman contends that he was unable to provide a reason for his dissatisfaction with the step-one

response because he never received such a response. Id. But the alleged failure to respond by

the ARP Director only entitled Coleman to proceed to the second step of the process, which

required him to send a Response Form. See MDOC Policy [31-2] at 5. As correctly noted by

Judge Ball, the failure to send such a form is a failure to “‘pursue the grievance remedy to

conclusion. . . .’ [I]t is only if the prison fails to respond at the last step of the grievance process

that the prisoner becomes entitled to sue . . . .” Wilson v. Epps, 776 F.3d 296, 301 (5th Cir. 2015)

(quoting Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001)); see R&R [69] at 4–5. In

short, even in the absence of an initial response, a complainant must file an appeal to initiate the

second step of the MDOC process.

        Coleman filed no objections to the Report and Recommendation, and the time to do so

has now passed. The Court, having fully reviewed the unopposed Report and Recommendation

[69], finds that it should be adopted as the opinion of this Court.

        IT IS, THEREFORE, ORDERED that the Report and Recommendation [69] of United

States Magistrate Judge F. Keith Ball be adopted as the finding of the Court. Defendant’s

Motion for Summary Judgment [31] is granted. Plaintiff’s Motion for Medical Records and

Camera Footage [39] is denied as moot. And, as deduced by Judge Ball, the Court finds that

Plaintiff’s Motion for Summary Judgment [63] was, in fact, a responsive pleading; it is

terminated. A separate judgment will be entered in accordance with Federal Rule of Civil

Procedure 58.

        SO ORDERED AND ADJUDGED this the 25th day of August, 2021.

                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE
